Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01/19/2022.  These drawings are acceptable.

Response to Amendment
Applicant’s response filed on 01/19/2022 overcomes the previously raised Drawing Objections, Objections to the Specification and Claim Objections. Additionally, applicant’s amendment to the claims overcomes the previously raised 112f claim interpretation and 112b rejection, thus placing the application in condition for allowance. 

Allowable Subject Matter
Claims 1-8 (8 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

As it was mentioned in the previous Office Action, the closest prior art are Tsuda (US 2009/0114296), Kindersley (US 10,400,900), Matsuura (US 8,051,870), Gardner (US 6,578,598), Sakaki (US 5,988,220), Koch (US 4,572,239), Graham (US 3,605,789), Rawstron (US 3,345,032), Bass (US 3,100,499), Resek (US 2,661,926), Schneider (US 2015/0114487). Resek, Bass, Rawston, Koch, Sakaki and Kindersley teaches of various examples of In particular, Kindersley teaches that the ball valve is structured to be continuously flushed by process fluid to prevent accumulation of debris on the ball surface which can hinder the operation and sealing of the valve which is similar to the issue addressed by the claimed invention. Notice that Kindersley uses process fluid for the flushing operation instead of nitrogen gas as claimed. Schneider teaches of a ball valve with a heater similar to a feature of the claimed invention. Notice that Schneider's heater is for preventing freezing conditions on the valve rather than heating nitrogen gas as claimed. Gardner and Graham teaches of other examples of flushing/purging means to prevent accumulation of debris on the ball. Notice that Gardner and Graham fails to disclose the details of the claimed nitrogen gas supply member and the heating unit. Tsuda and Matsuura teaches of valves use for controlling fluid flow in semiconductor manufacturing wherein nitrogen gas and heaters are used to prevent the accumulation of debris at the valve-seat interface similar to applicant’s invention. Notice that Tsuda and Matsuura utilizes lift-type valve as compared to a rotating ball plug 3-way valve as claimed. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the powder protecting three-way valve comprising the valve casing (110), the inlet (111), the plurality of outlets (112, 113), the rotating ball (120), the nitrogen gas supply member (140), the guide path (141) and the heater (150) in combination with all .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753